Bogdastski, J.
(dissenting). The issue is whether the defendant’s policy as governed by the General Statutes and the insurance regulations affords uninsured motorist protection to the plaintiff in a case *424where there was no physical contact between the vehicle of the alleged tortfeasor and that of the plaintiff.
The interpretation of insurance policies is governed by two considerations: (1) the intention of the parties as revealed by the policy provisions, and (2) the fact that contracts of private parties cannot vary obligations imposed by law. Panaroni v. Johnson, 158 Conn. 92, 104, 256 A.2d 246. The extent of coverage to which an insured is entitled under his policy is governed by the General Statutes and regulations of the insurance commissioner which by force of law take precedence over any conflicting policy provision.1
Section 38-175a-6 of the regulations of Connecticut state agencies, entitled “Minimum provision for protection against uninsured motorists,” sets forth the coverage to which the plaintiff is entitled. That regulation stated: “The insurer shall undertake to pay ... all sums which the insured shall he legally entitled to recover as damages . . . caused by an accident involving the uninsured automobile.” (Emphasis added.) That regulation mandates that an insurer shall be liable to an insured for the minimum coverage for bodily injuries resulting from an accident involving an *425uninsured automobile. Neither the statutes nor regulations make any exceptions to that minimum coverage. In this case, however, the policy provides that no such minimum coverage shall apply where there is no physical contact between the vehicle of the unidentified motorist and that of the plaintiff. Since that policy provision is expressly contrary to the provisions of the statutes and regulations, it must give way to the obligation imposed by law. Panaroni v. Johnson, supra, 104.
Quite consistent with the considerations mandating minimum uninsured motorist coverage, the legislature nowhere provided that physical contact be a prerequisite to recovery. The courts cannot on the basis of private contract provisions whittle down obligations imposed by law. State Farm Fire & Casualty Co. v. Lambert, 291 Ala. 645, 285 So. 2d 917; Balestrieri v. Hartford Accident & Indemnity Ins. Co., 22 Ariz. App. 255, 526 P.2d 779; Farmers Ins. Exchange v. McDermott, 527 P.2d 918, 920 (Colo. App.); DeMello v. First Ins. Co. of Hawaii, Ltd., 55 Hawaii 519, 523 P.2d 304; Webb v. United Services Automobile Assn., 227 Pa. Super. 508, 323 A.2d 737; Bryant v. State Farm Mutual Automobile Ins. Co., 205 Va. 897, 140 S.E.2d 817; Hartford Accident & Indemnity Co. v. Novak, 83 Wash. 2d 576, 520 P.2d 1368; cf. Frager v. Pennsylvania General Ins. Co., 155 Conn. 270, 277, 231 A.2d 531.
An argument that the contact requirement is reasonable is untenable. “The only reason for such a requirement is to prove that the accident actually did occur as a claimant may say it did. This is a question of fact to be determined by the . . . [trier of fact]. If the injured party can sustain the burden of proof that an accident did occur, he should be *426entitled to recover, regardless of the actuality of physical contact.” Brown v. Progressive Mutual Ins. Co., 249 So. 2d 429, 430 (Fla.).
Moreover, independent of the terms of the policy, the legislature has required minimum uninsured motorist coverage.2 In so doing, Connecticut has followed the majority of jurisdictions. In requiring that coverage, the state has considerations other than that of protecting the accident victim from financial disaster. In Connecticut the minimum coverage is part of a plan to encourage the financial responsibility of motorists. 12 H.R. Proc., pt. 8, 1967 Sess., p. 3296. The purchase of liability coverage benefits the individual, the insurance company and the public. The policy protects the insured against the uninsured public, and the public against a motorist who would otherwise be uninsured. Touchette v. Northwestern Mutual Ins. Co., 80 Wash. 2d 327, 332-33, 494 P.2d 479. The intent to close off gaps on insurance coverage has been consistently manifested, most recently in the enactment of Connecticut’s no-fault insurance law. See General Statutes, c. 690; Gentile v. Altermatt, 169 Conn. 267, 363 A.2d 1.
I would find error, set aside the judgment and remand the case with direction to render summary judgment in favor of the plaintiff.
In this dissenting opinion Longo, J., concurred.

 See footnote 1 of the majority opinion.